Citation Nr: 1027545	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and January 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, WV.  The Veteran testified at a Board hearing at 
the RO in July 2007 before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the record, the Board finds that further 
development is necessary before a decision on the merits may be 
made.  The RO determined that the record contained insufficient 
information for the RO to verify the Veteran's stressors through 
the U.S. Army and Joint Services Records Research Center (JSRRC).  
However, VA has recently revised the regulations regarding 
stressor verification.  Under the new regulation, if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, then the requirement for corroborating 
the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 
75 Fed. Reg. 39843 (effective July 12, 2010)).

The Veteran served in Vietnam and received the Vietnam Service 
Medal.  He reported that he came under fire while on guard duty 
in June or July 1967 in Plei Ku.  Additionally, the Veteran noted 
that he was located in Duc Pho in August or September 1967 when 
the base fell under mortar attack.  More than seven rounds came 
in during the attack, one of which landed near the Veteran's 
tent.  He also reported that one man died from the attack, 
although he did not know his name.  This information provides 
sufficient detail for the RO to attempt to verify the Veteran's 
stressors.  As these stressors are is consistent with the places, 
types, and circumstances of the Veteran's service, the 
requirement for corroborating the stressor is eliminated.

Based on the information above, the Board finds that a VA 
examination is required to confirm a diagnosis of PTSD and to 
determine whether the Veteran's current diagnosis of PTSD is 
related to his service in Vietnam.  The examiner should 
specifically address whether any diagnosis of PTSD is due to fear 
of hostile military or terrorist activity and whether the claimed 
stressors are adequate to support a diagnosis of PTSD.  

During the Veteran's Board hearing, the Veteran's representative 
asserted the opinion that the Veteran's erectile dysfunction is 
psychosomatic and related to his PTSD or to his PTSD medications.  
Based on this assertion, the Board finds that the Veteran's 
erectile dysfunction claim is inextricably intertwined with the 
PTSD claim and therefore may only be considered when the 
development is completed on the PTSD claim.  Accordingly, they 
must be considered together, and thus a decision by the Board on 
the Veteran's erectile dysfunction claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).

Additionally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) letter does not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should also 
ensure compliance with all notice and assistance requirements 
under the VCAA, as outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement to 
service connection for an acquired 
psychiatric disability and erectile 
dysfunction.  This letter should advise the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should also include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should then be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of any current 
psychiatric disability, to specifically 
include PTSD.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection with 
the examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should list all current psychiatric 
disabilities and clearly address the 
following:

a.)  As to any current diagnosis of PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD and that the 
Veteran's PTSD is related to the claimed 
stressors.  In addition, the examiner should 
please specifically state whether or not the 
underlying stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.

b.)  If the Veteran does not have PTSD, or if 
there are no verified stressors, the examiner 
is asked to provide an opinion as to whether 
it is at least as likely as not (i.e. 50 
percent probability or more) that any other 
acquired psychiatric disability was first 
manifested in service or is otherwise related 
to service.  When sending the examination 
request, the RO/AMC should specifically note 
those stressors that have been verified.  A 
complete rationale must be given for any 
opinion provided.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for an acquired psychiatric 
disability, to include PTSD.  

5.  If the claim of service connection for an 
acquired psychiatric disability, to include 
PTSD, is granted, the Veteran should be 
afforded a VA examination regarding his 
erectile dysfunction.  It is imperative that 
the claims file be made available to the 
examiner for review.  Any medically indicated 
special studies and tests, to include x-rays, 
should be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should respond to the following: 

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's erectile dysfunction is proximately 
due to or caused by his service-connected 
psychiatric disability, to include as 
secondary to any psychiatric medication?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's erectile dysfunction has been 
aggravated by his service-connected 
psychiatric disability or by any psychiatric 
medication?  If so, please report the 
baseline level of severity of the erectile 
dysfunction before the onset of aggravation 
as well as the current level of severity of 
the erectile dysfunction. 

A clear rationale for all opinions is 
requested and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

6.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for an acquired psychiatric 
disability, to include PTSD, and erectile 
dysfunction.  If the claims remain denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


